Citation Nr: 0105907	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-01 038	)	DATE
	)
	)


THE ISSUE

Whether an April 10, 1987 decision of the Board of Veterans' 
Appeals (Board), which denied service connection for 
arthritis of the left foot, cervical spine, dorsal spine, and 
lumbar spine, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran served on active duty in the Army from November 
1943 to December 1945.  He was a prisoner of war (POW) in 
Germany during World War II. 

This matter is before the Board as an original action on a 
motion of the veteran alleging CUE in an April 10, 1987 Board 
decision which, in pertinent part, denied service connection 
for arthritis of the left foot, cervical spine, dorsal spine, 
and lumbar spine.  


FINDINGS OF FACT

1.  In April 1987, the Board denied service connection for 
arthritis of the left foot, cervical spine, dorsal spine, and 
lumbar spine.  

2.  The April 1987 Board decision was reasonable supported by 
the evidence then of record and prevailing legal authority; 
the decision was not undebatably erroneous.


CONCLUSION OF LAW

The April 1987 Board decision, which denied service 
connection for arthritis of the left foot, cervical spine, 
dorsal spine, and lumbar spine, was not based on CUE. 
38 U.S.C.A. 7111 (West 1991 & Supp. 2000); 38 C.F.R. 20.1403 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1943 to December 1945, including a period of time as a POW of 
the German government.

In a November 1985 statement, the veteran asserted that he 
had been a POW during World War II, and that he was 
experiencing, in part, back pain.  

In December 1985, the National Personnel Records Center 
(NPRC) advised the RO that the veteran's records had been 
destroyed in a fire (the 1973 NPRC fire) and were thus 
unavailable. 

The veteran underwent a series of VA POW protocol 
examinations between December 1985 and March 1986.  He 
reported that as a POW, he had to work on a railroad track, 
and hurt his back several times doing this.  He complained 
of, in part, back pain with numbness to his left leg and left 
foot pain.  An X-ray of the cervical spine showed vertebral 
bodies and interspaces of normal stature.  There was some 
hypertrophic lipping about the bodies in the lower cervical 
area, but the articular facets appeared normal and the 
intervertebral foramina were of normal stature.  An X-ray of 
the left foot revealed a very small hypertrophic spur of the 
anterior margin of the articular surface of the tibia, but 
the bones and soft tissues were otherwise within normal 
limits.  Multiple views of the lumbosacral spine showed the 
vertebral bodies and interspaces to be of normal stature, 
there being no more than the usual amount of narrowing of the 
lumbosacral joint.  Minimal hypertrophic lipping was noted 
about some of the lower bodies.  The articular faces appeared 
normal.  One of the diagnoses on a February 1986 examination 
report was moderately severe generalized degenerative 
arthritis.  On a summary sheet dated in March 1986, a VA 
doctor listed multiple diagnoses including degenerative 
arthritis and degenerative disc disease, and the doctor noted 
such was "possibly" related to his POW experience.  

At a March 1986 VA EMG study, it was noted that the veteran's 
symptoms of the left low back and left hip were secondary to 
degenerative changes, and numbness of the left foot and toes 
was secondary to possible Morton's neuralgia.

In a March 1986 letter, the RO advised the veteran that his 
service medical records were unavailable, and enclosed a form 
on which the veteran could provide additional information so 
as to obtain alternative records.

By an April 1986 rating decision, the RO denied service 
connection for, in part, arthritis of the left foot, cervical 
spine, dorsal spine, and lumbar spine.  The veteran appealed 
that decision.

In a May 1986 statement, the veteran again asserted that he 
had injured his back and left foot while working on a 
railroad track during his period as a POW.  

The veteran and his spouse testified before an RO hearing 
officer in July 1986.  The veteran reported that as a POW in 
Germany he was forced to repair railroad tracks, during which 
time he hurt his back and left foot while carrying a rail.  
He related that he was initially given some time off after 
the accident but was sent back to work by the Germans despite 
experiencing pain and limping.  He said that his foot and 
back pain continued to bother him after the war and in his 
post-service work in machinery.  

In an April 1987 decision, the Board denied service 
connection for arthritis of the left foot, cervical spine, 
dorsal spine, and lumbar spine.  The Board acknowledged that 
the veteran had arthritis, that he reported having had an 
accident involving his back and left foot during captivity, 
and that a physician on examination by the VA had opined that 
the arthritis could be related to his POW experiences.  
However, the Board concluded that the record did not contain 
any objective medical demonstration of degenerative arthritis 
until 1985, 40 years after his service.  The Board further 
concluded that such generalized and hypertrophic 
(degenerative) arthritis was much more likely to be related 
to his advancing age than to injury.  The Board concluded 
that the veteran's arthritis was not due to trauma while a 
POW.

In January 2000, the veteran's representative filed a motion 
for a revision of the Board's April 1987 decision, on the 
grounds that it contained CUE with regard to the denials of 
service connection for back and left foot disabilities.  
Specifically, he argued that under 38 C.F.R. § 4.19, the 
Board had improperly factored his age in its rating decision, 
that the Board did not accept his statements as evidence 
under 38 C.F.R. § 3.304, that the Board failed to recognize 
that he met the requirements for presumptive service 
connection for post-traumatic arthritis under 38 C.F.R. 
3.309(c), and that the Board had refused to recognize the 
medical opinion of the VA examiner and instead relied on its 
own medical judgment without any rebuttal evidence presented.  
The veteran's representative argued that, without these 
errors, the result would have been manifestly different.  

II.  Analysis

A Board decision is subject to revision on the grounds of CUE 
and will be reversed or revised if evidence establishes such 
error. 38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
recently published regulations. 38 C.F.R. §§ 20.1400-1411.  
According to the regulations, CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, CUE is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied. 38 C.F.R. § 20.1403(a).  
Review for CUE in a prior Board decision must be based on the 
record and the law that existed when the decision was made. 
38 C.F.R. 
§ 20.1403(b).

The regulations further provide that to warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
CUE.  38 C.F.R. § 20.1403(c).  Examples of situations that 
are not CUE include the following: (1) changed diagnosis (a 
new diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision); (2) duty to assist (VA 
failure to fulfill the duty to assist); and (3) evaluation of 
evidence (a disagreement as to how the facts were weighed or 
evaluated).  38 C.F.R. 
§ 20.1403(d).  Moreover, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. 
§ 20.1403(e).

The United States Court of Appeals for the Federal Circuit 
recently upheld all the regulations concerning Board CUE, 38 
C.F.R. §§ 20.1400-20.1411, with the exception of a procedural 
portion of 38 C.F.R. § 20.1404(b) which has no bearing on the 
instant case.  DAV v. Gober, Nos. 99-7061, -7071, -7084, -
7085 (Fed. Cir. Dec. 8, 2000).

It should be noted that the above-cited regulatory authority 
on Board CUE was published with the specific intent to codify 
the requirements for a viable claim of CUE as set forth in 
the case law of the United States Court of Appeals for 
Veterans Claims, as well as the United States Court of 
Appeals for the Federal Circuit.  In brief, the court cases 
indicate that CUE is a very specific and rare kind of error; 
it is the kind of error of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, the VA's 
breach of its duty to assist cannot form a basis for a claim 
of CUE.  See, e.g., Baldwin v. West, 13 Vet. App. 1 (1999); 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); Link v. West, 
12 Vet. App. 39 (1998); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. 
App. 310 (1992).

The pertinent laws and regulations in effect at the time of 
the 1987 Board decision provide that service connection may 
be granted for disability resulting from disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. § 310.  Certain chronic diseases, including 
arthritis, which become manifest to a compensable degree 
within the year after service, will be rebuttably presumed to 
have been incurred in service.  38 U.S.C.A. §§ 301, 312, 313; 
38 C.F.R. §§ 3.307, 3.309.  

The pertinent laws and regulations in effect at the time of 
the 1987 Board decision also provide that satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official records of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d).  Where disability 
compensation is claimed by a former POW, omission of history 
or findings from clinical records made upon repatriation is 
not determinative of service connection, particularly if 
evidence of comrades in support of the incurrence of the 
disability during confinement is available.  Special 
attention will be given to any disability first reported 
after discharge, especially if poorly defined and not 
obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304(e).  

The pertinent laws and regulations in effect at the time of 
the 1987 Board decision also provide that if a veteran is a 
former POW and as such was interned or detained for not less 
than 30 days, post-traumatic osteoarthritis shall be service 
connected if manifest to a compensable degree at any time 
after discharge, even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  38 
C.F.R. § 3.309(c).  When, after consideration of all evidence 
and material of record in a case before the VA with respect 
to benefits under laws administered by, the VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 3007; 38 C.F.R. § 3.102.

The pertinent laws and regulations in effect at the time of 
the 1987 Board decision also provide that age may not be 
considered as a factor in evaluating service-connected 
disability; and unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating.  Age, 
as such, is a factor only in evaluations of disability not 
resulting from service, i.e., for the purposes of pension.  
38 C.F.R. § 4.19. 

The veteran contends that the Board, in its April 1987 
decision, committed CUE in denying his claims of service 
connection for arthritis of the left foot, cervical spine, 
dorsal spine, and lumbar spine.  First, the veteran argues 
that under 38 C.F.R. 
§ 4.19, the Board improperly factored his age in its rating 
decision.  Second, the veteran argues that the Board 
improperly failed to accept his statements as evidence.  
Third, the veteran argues that the Board misapplied or failed 
to apply 38 C.F.R. §§ 3.307 and 3.309 on presumptive service 
connection for arthritis.  Fourth, the veteran argues that 
the Board impermissibly substituted its own medical opinion 
for that contained in the medical evidence of record by 
reaching medical conclusions unsupported by medical evidence 
of record.

The veteran's first argument, that the Board improperly 
factored his age in its rating decision, is wholly without 
merit.  The cited regulation, 38 C.F.R. § 4.19, applies only 
in terms of evaluating a service connected disability.  It is 
not relevant to claims of entitlement to service connection 
in the first instance.  The Board in its April 1987 noted the 
veteran's age as a likely cause of his arthritis, which was 
diagnosed decades following his discharge.  Age was not 
considered in terms of evaluation of the veteran's arthritis, 
because it was not service connected.  Many disorders are 
age-related, and in a claim for service connection there is 
nothing improper with considering age as a possible cause of 
the condition being claimed for service connection.

Concerning the veteran's second argument, that the Board 
improperly failed to accept his statements as evidence, the 
Board notes that special rules pertaining to evaluating 
evidence in cases involving former POWs is found under 38 
C.F.R. 
§ 3.304(e).  Under this regulation, omission of history or 
findings from clinical records upon repatriation is not 
determinative of service connection.  The circumstance of the 
individual veteran's confinement and the duration thereof is 
to be associated with pertinent medical principles in 
determining whether the disability in question is 
etiologically related to the POW experience.  The veteran's 
argument that the Board failed to accept his statements as 
evidence is incorrect, in that the Board specifically 
referenced the veteran's hearing testimony in its decision.  
The current argument on this matter speaks to how the Board 
evaluated and weighed the evidence, and such does not meet 
the stringent definition of CUE.

Concerning the veteran's third argument, in April 1987 the 
Board determined that, based on the evidence, arthritis was 
not present within a year after discharge from service (the 
non-POW presumption of service connection) and that the 
veteran's arthritis was not traumatic in nature (as required 
for the lifetime POW presumption of service connection).  The 
Board acknowledged both presumptions but found that they did 
not apply under the facts of the case.  The veteran's 
argument on this matter speaks to how the Board evaluated and 
weighed the evidence, and such does not meet the stringent 
definition of CUE.

With respect to the fourth argument, the veteran argues the 
Board impermissibly substituted its own medical opinion for 
that contained in the medical evidence of record by reaching 
medical conclusions unsupported by medical evidence of 
record.  The argument concerns the weight the Board applied 
to the various pieces of medical and other evidence in the 
claims file at the time of the decision.  Again, such 
argument does not amount to CUE.  Although one VA examiner 
commented that the veteran's degenerative arthritis and 
degenerative disc disease were "possibly" related to his POW 
experiences, other medical evidence on file at the time of 
the 1987 Board decision could lead a reasonable adjudicator 
to conclude that the veteran's arthritis of multiple joints, 
which appeared decades after service, was age-related, non-
traumatic arthritis which was unrelated to service including 
the POW experience. 

The correct facts were before the Board in 1987, and the file 
shows that the Board properly considered the evidence and 
then-prevailing legal authority when making its 1987 
decision.  Based on the record and law in effect at the time 
of the 1987 Board decision, it cannot now be said that all 
reasonable adjudicators would have reached a different result 
or that there was undebatable error in denying the claim.  
Thus, the Board now concludes that the April 1987 Board 
decision, which denied service connection for arthritis of 
the left foot, cervical spine, dorsal spine, and lumbar 
spine, was not based on CUE, and the motion to revise or 
reverse that decision must be denied.


ORDER

The veteran's CUE motion, to revise or reverse the April 1987 
Board decision which denied service connection for arthritis 
of the left foot, cervical spine, dorsal spine, and lumbar 
spine, is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 


